Citation Nr: 0103813	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the initial (noncompensable) evaluation 
assigned for the service-connected depression, not otherwise 
specified.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the RO.  

It is noted that, as the issue on appeal involves 
dissatisfaction with the initial noncompensable evaluation 
assigned for the veteran's service-connected psychiatric 
disability, the Board has characterized the issue accordingly 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (Court) in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  



REMAND

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected psychiatric 
disability.  

The Board initially notes that the RO forwarded the veteran's 
appeal to the Board in October 2000.  Subsequently, in 
January 2001, the Board received additional evidence from the 
veteran, including copies of VA outpatient reports 
documenting treatment for his psychiatric disability.  This 
evidence, however, was not accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  Thus, it 
must be referred back to the RO for initial consideration.  

The Board further finds that a contemporaneous examination of 
the veteran to determine the severity of his service-
connected psychiatric disability, as well as association with 
the claims file of any records of treatment or evaluation for 
his depression, not otherwise specified, to include records 
from the Greensboro Vet Center and Halifax South Boston 
Mental Health Center, as well as pertinent records from the 
Social Security Administration, would materially assist in 
the adjudication of the veteran's claim.  

In this regard, it is noted that the criteria for evaluating 
mental disorders such as the veteran's were changed, 
effective on November 7, 1996.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the new regulations, the rating criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.  In Massey v. Brown, 7 Vet. App. 204 (1994), the 
Court remanded a decision of the Board as a result of the 
Board's failure to support its decision with evidence that 
correlated clearly to the schedular criteria chosen.  The 
Court held that the Board's consideration of factors which 
were wholly outside the rating criteria provided by the 
regulations was error as a matter of law.  

Consequently, any examination conducted on remand should 
include a report of the current psychiatric symptoms and 
clinical findings in terms consistent with both the old and 
the new rating criteria.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Following completion of the necessary development, the RO 
should consider whether a "staged" rating, involving 
assignment of separate ratings for distinct periods of time, 
is warranted here in accordance with Fenderson.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disability since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to include records from the Greensboro 
Vet Center and Halifax South Boston 
Mental Health Center, and associate them 
with the claims folder.  

2.  The RO should take appropriate steps 
in order to obtain copies of any 
pertinent medical records relating to the 
veteran's service-connected psychiatric 
disability which are maintained by the 
Social Security Administration.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
depression.  All indicated testing should 
be conducted and the claims folder must 
be made available to the examiner for 
review.  Based on a review of the case, 
the examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner's report should 
indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
nature and extent of the social and 
industrial inadaptability caused by 
symptoms of the service-connected 
depression alone.  A complete rationale 
for all opinions expressed must be 
provided. 

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations, including 
the Court's holding in Fenderson.  See 
also VA O.G.C. Prec. Op. No 3-2000 (Apr. 
10, 2000).  The RO in this regard must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




